EXHIBIT 13 Rule 14a-3 Annual Report PRESIDENT’S MESSAGE To Our Shareholders: I am pleased to report that 2012 was a year of continued progress for our company.We posted improved levels of profitability, lower levels of loan losses and credit-related expenses, improved the valuation of our common stock, increased cash dividends, and we successfully exited the U.S. Treasury’s Capital Purchase Program.We achieved these results despite a still struggling Michigan economy, continued high levels of unemployment, and depressed real estate values.I will review the highlights of 2012, our capital and dividend actions, the recent legal restructuring of the company, and our outlook for the future. 2012 Highlights Net income available to our common shareholders improved by 135% from $3.9 million in 2011 to over $9.2 million in 2012.The most important measure of our financial success is our Return on Average Shareholders' Equity which improved to 7.0% from the 2011 level of 3.75%.While improved, and approximating peer results, this return remains below our historical rate of return on our shareholders investment. Asset quality issues and credit costs improved, but remain the largest hindrance to returning to higher levels of performance.During 2012 we made significant progress in reducing the level of non-performing loans, and in reducing the levels of loan losses, legal fees, and expenses related to collecting, securing, maintaining, and disposing of collateral from customers who could no longer service their loans.Net charge-offs declined from $13.7 million in 2011 to $7.4 million in 2012, and we are working to reduce that level further in 2013.Continuing improvement in the Michigan economy, and in particular a stabilization and increase in real estate values, will help us to achieve increased earnings in 2013. Our mortgage lending business, despite low real estate valuations, has been robust as customers have refinanced their homes at record low interest rates.In 2012 we had gains from the sale of long term fixed rate loans into the secondary market of over $6.5 million compared to $3.7 million in 2011.All of our mortgage lenders and processing personnel throughout the company have worked tirelessly to help our customers take advantage of these historically low rates - which will literally save our customers tens of thousands of dollars over the lives of their mortgage loans.We take great pride in helping our customers benefit from refinancing, and will continue to assist them with their financing needs in 2013. Our banks all remain very well capitalized with ample funding and human resources to expand lending.However, our loan portfolios have continued to shrink due to limited good quality lending opportunities within our markets combined with a general reluctance by customers to take on new debt.As a result, total loans declined by 2.0% during 2012, but we remain well-positioned to expand our lending as the Michigan economy improves.Helping to offset the earnings impact of the decline in loans has been our continued focus on building core deposits.Core deposits are generally lower in cost than wholesale funding sources, but more importantly provide us with opportunities to expand our banking relationship with customers who live and work in our local communities.This lower cost funding helped to maintain our net interest margin at 3.99% in 2012, down only slightly from 4.06% in 2011. Capital and Dividends Last year I reported that we were developing a plan to redeem at least half of the outstanding preferred shares before 2014, at which the time the dividend rate would increase from 5% to 9%.We were very pleased that in June we had accumulated sufficient capital to be able to redeem $16 million of the $33 million of preferred shares outstanding when the shares were publicly auctioned by the U.S. Treasury.Furthermore, in July we negotiated the repurchase of the warrants we had issued to Treasury in conjunction with the preferred shares.Between the auction proceeds and our warrant payment, the U.S. Treasury received full repayment of the $33 million it had invested in our company. Earnings have improved since that time, capital has continued to build, and both banks maintain capital levels significantly above the minimum amounts required to be considered "well-capitalized" by the regulators.We are now formulating plans to redeem the balance of the $17 million of preferred stock outstanding, all of which is held by private investors.We expect to be able to report to you on those efforts in the near future. We were also pleased that we were able to share our improved performance with our shareholders through additional cash dividends.We declared five dividends during the year related to 2012 earnings totaling $0.24.This compares with the $0.09 cash dividend paid relating to 2011 earnings.In February of 2013 we returned to our former practice of declaring quarterly cash dividends based upon expected annual earnings, and declared a first quarter cash dividend of $0.06 payable March 28, 2013 to shareholders of record March 12, 2013. 1 Regulatory Issues & Bank Restructuring Every shareholder is undoubtedly aware that there have been significant new pieces of legislation enacted over the past few years that are intended to prevent another financial calamity such as we have experienced the past five years.While the target of these new laws is to protect the system from the "too big to fail" financial providers, there will be substantial new regulations to which the community banking industry will now also be subject.These new, and yet to be implemented, regulations will place significant new compliance demands and costs on our company.As a result, it was prudent for us to re-examine the structure of our company so that we will be better prepared to deal with the coming onslaught of new regulations.In October 2012 we announced the consolidation of five small branch offices into other nearby branches, and a legal restructuring of our company, which consolidates the four "Firstbank" charters into one legal entity.These actions are designed to make us more efficient without impacting how we relate to and service our customers and our communities.We continue to believe in our community banking structure and believe it has significant benefits.However, regulatory issues and the related costs are playing a much larger role today and must be addressed.While we favor our community banking structure, we constantly assess its risks and costs, to ensure that we are representing all of our shareholders, customers, communities, and staff members to the best of our abilities. 2013 Outlook The Michigan economy appears to be steadily improving; unemployment rates are still high but have been declining; the level and severity of problem loans has been declining; and low interest rates on home mortgages continue to drive the highly profitable re-financing activity.However, weak loan demand is resulting in a shrinking net interest margin as assets shift into lower yielding investments; real estate values have failed to show improvement; and regulatory changes will impact both our revenue sources and our cost structure.These factors, combined with the economic uncertainty over the effects of sequestration and the general dysfunction in Washington, are concerning.Overall, we are cautiously optimistic about 2013, but recognize that we will need to remain vigilant on all of these issues to be successful. In Conclusion Our company is truly a reflection of all of the team members which comprise our staff.We are fortunate to have so many dedicated and capable individuals who have devoted their time, efforts, and careers to our company, our customers, our communities and our shareholders.I thank each and every one of them for their hard work, dedication, and commitment to Firstbank Corporation and the community banking industry. Finally, I would like to thank our customers and communities for entrusting us with their business and for allowing us to serve them.We stand strong and ready to serve their future needs.The confidence displayed by our shareholders as we have worked through difficult times has been very reassuring.Your support, encouragement, and investment in Firstbank Corporation are greatly appreciated. Sincerely, Thomas R. Sullivan President & Chief Executive Officer 2 Annual Report This 2012 Annual Report contains audited financial statements and a detailed financial review.This is Firstbank Corporation’s 2012 Annual Report to Shareholders. The report presents information concerning the business and financial results of Firstbank Corporation in a format and level of detail that we believe shareholders will find useful and informative.Shareholders who would like to receive even more detailed information than that contained in this2012Annual Report are invited to request our Annual Report on Form 10-K. Firstbank Corporation’s Form 10-K Annual Report filed with the Securities and Exchange Commission will be provided to any shareholder, without charge, upon written request.Requests should be addressed to Samuel G. Stone, Chief Financial Officer, Firstbank Corporation, 311 Woodworth Avenue, P.O. Box 1029, Alma, Michigan 48801-6029.Firstbank Corporation's Form 10-K Annual Report may also be accessed through our website www.firstbankmi.com 3 FINANCIAL HIGHLIGHTS Firstbank Corporation (In Thousands of Dollars, Except per Share Data) For the year: Interest income $ Net interest income Provision for loan losses Non-interest income Non-interest expense Net income Net income available to common At year end: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Average balances: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Per common share: Basic earnings $ Diluted earnings $ Cash dividends $ Common shareholders’ equity $ Financial ratios: Return on average assets % Return on average total equity % Average equity to average assets % Average common equity to average assets % Dividend payout ratio on common stock % The Company’s Form 10-K Annual Report filed with the Securities and Exchange Commission will be provided to any shareholder, without charge, upon written request. Requests should be addressed to: Samuel G. Stone, Chief Financial Officer, Firstbank Corporation, 311 Woodworth Avenue, P.O. Box 1029, Alma, Michigan 48801-6029 The Company’s Form 10-K may also be viewed through our web site at www.firstbankmi.com. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this section of the annual report is to provide a narrative discussion about Firstbank Corporation’s financial condition and results of operations. Please refer to the consolidated financial statements and the selected financial data presented in this report in addition to the following discussion and analysis. We also encourage you to read our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission. RESULTS OF OPERATIONS Highlights Firstbank Corporation (“We” or “the Company”) had net income of $10.5 million for 2012 compared with $5.6 million in 2011, an increase of $4.9 million, or 87%. After payment of dividends on preferred stock, net income available to common shareholders was $9.3 million for 2012 compared with $3.9 million in 2011, an increase of $5.4 million or 135%. Core banking activities continued to provide a solid basis for earnings as net interest income was relatively constant, down $180,000 from 2011. Lower loan loss provisioning was a key to the improved earnings, declining $5.6 million from a year ago to $7.7 million in 2012. In June we exited the Treasury’s Capital Purchase Program, buying back $16 million of our outstanding preferred stock, with the remaining $17 million placed with private investors. In October, we announced our intention to consolidate four of our bank charters into a single organization to achieve a more efficient operation. That consolidation was approved by the regulatory agencies and was completed on February 1, 2013. We further had announced the closing of five smaller branch locations and the consolidation of the loans and deposits into other nearby locations. This consolidation was also completed in February. Earlier in the year we had closed one other location, making a total of six branch closings in 2012. Gain on the sale of mortgage loans also added substantially to earnings increasing $2.8 million from the prior year as the record low interest rate environment spurred refinance activity. Gains on the sale of mortgage loans were $6.5 million in 2012 compared with $3.7 million in 2011. We achieved a return on average assets of 0.70%, 0.38%, and 0.25% for 2012, 2011, and 2010, respectively. Total average assets increased $10 million in 2012, $1 million in 2011, and $55 million in 2010. Basic and diluted earnings per share were $1.17 and $1.16 in 2012 compared with, $0.50 for both basic and diluted earnings per share in 2011, and $.27 for both measures in 2010. Return on equity was 7.00% in 2012, 3.75% in 2011, and 2.56% in 2010. While these profitability measures have improved considerably in the current period, they continue to fall short of our expectations. The banking industry nationally, and in Michigan is still experiencing some impacts of the recession, but is showing continuing signs of improvement. Net Interest Income Our core business is earning interest on loans and securities while paying interest on deposits and borrowings. In response to an economic recession in the United States, the Federal Reserve maintained overnight interest rates at historically low levels of 0.00% to 0.25% for a fourth consecutive year. While these low short term rates allow us to lower the rates we pay on certain deposit products, it also reduces the rates we are able to earn on variable rate loan products and rates charged on renewing fixed rate loans. The net interest spread, the difference between the interest rates charged on earning assets and the rate paid on interest bearing liabilities, was relatively stable early in the year, before declining in the second half. We ended 2011 with a 3.88% net interest spread in the fourth quarter of 2011 and maintained that level through June 2012, before declining to 3.77% in the fourth quarter of 2012. As a result, our net interest margin decreased, ending the year with a net interest margin of 3.99% compared with 4.06% in 2011, and 3.87% in 2010. During 2012, our average loan to average deposit ratio was 80%, lower than the 82% in 2011 and 92% in 2010. The decreasing ratio is a result of both our efforts in attracting core deposits and declining loan balances. We maintain capital and funding capacity as well as a desire to expand lending; however, demand for quality loans in our local economies remains very soft at this time. Net interest income decreased in 2012 by $180,000 as our lower net interest margin more than offset a higher level of average earning assets. Average interest earning assets increased $18 million from 2011 levels. The increase in average interest earning assets was largely a result of higher balances in the investment portfolio, which rose by $43 million, more than offsetting a $19 million decrease in average loan balances. A critical task of management is to price assets and liabilities so that the spread between the interest earned on assets and the interest paid on liabilities is maximized while maintaining acceptable levels of risk. While interest rates on earning assets and interest bearing liabilities are subject to market forces, in general and in the short run, we can exert more control over deposit rates than earning asset rates. However, competitive forces and the need to retain and grow deposits as a funding source place limitations on the degree of control over deposit rates. Average interest bearing liabilities decreased $18 million during the year, and the average rate paid on these liabilities fell by 39 basis points resulting in a decrease to interest expense of $4.6 million. 5 The following table presents a summary of net interest income for 2012, 2011, and 2010. Summary of Consolidated Net Interest Income Year Ended December 31, 2012 Year Ended December 31, 2011 Year Ended December 31, 2010 (In Thousands of Dollars) Average Average Average Average Average Average Balance Interest Rate Balance Interest Rate Balance Interest Rate Average Assets Interest Earning Assets: Taxable securities $ $ % $ $ % $ $ % Tax exempt securities(1) % % % Total Securities % % % Loans(1) (2) % % % Federal funds sold 1 % 1 % 1 % Interest bearing deposits % % % Total Earning Assets % % % Nonaccrual loans Less allowance for loan loss ) ) ) Cash and due from banks Other non-earning assets Total Assets $ $
